ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                               February 22,2005



The Honorable Bruce Isaacks                              Opinion No. GA-0306
Denton County Criminal District Attorney
1450 East McKimrey, Suite 3 100                          Re: Whether sections 85.003 and 86.011 of the
Post Office Box 2850                                     Local Government Code provide that a deputy
Denton, Texas 76202                                      constable’s appointment is revoked on the deputy’s
                                                         indictment for a felony (RQ-0268-GA)


Dear Mr. Isaacks:

       You ask whether sections 85.003 and 86.011 of the Local Government Code provide that a
deputy constable’s appointment is revoked on the deputy’s indictment for a felony.’

         Section 86.011 of the Local Government Code establishes procedures for appointing
deputy constables. Section 86.01 l(a) provides that aconstable who wishes to appoint adeputymust
apply in writing to the commissioners     court, must demonstrate that he or she needs a deputy to
handle precinct business, and must name the proposed deputy. See TEX. Lot. GOV’T CODE ANN.
5 86.01 l(a) (Vernon 1999). Ifthe commissioners court determines that the constable needs a deputy,
the court “shall approve and confirm the appointment.” Id. Section 86.01 l(b), which is the focus
of your request, provides, “Each deputy must qualz$ in the manner provided for deputy sheriffs.”
Id. 5 86.01 l(b) (emphasis added). The remainder of section 86.011 provides for constables’ liability
for deputies’ acts and establishes that it is an offense for a person to serve as a deputy constable
without an appointment or for a constable to issue a deputyship without commissioners court
approval.2




           ‘See Letter from Honorable Bruce Isaacks, Denton County Criminal District Attorney, to Honorable Greg
Abbott, Texas Attorney General (Aug. 27,2004) (on file with Opinion Committee, also ovdable at http:iiwww.oag
.state.tx.us) [hereinafter Request Letter].

          *See TEX. Lot. Ciov’r CODEANN. 9 86.01 l(c) (V em~n 1999) (“The constable is responsible for the official
acts of each deputy of the constable. The constable may require a deputy to post a bond IX security. A constable may
exercise any remedy against a deputy or the deputy’s surety that a person may exercise against the constable or the
constable’s surety.“), (d) (“A person commits an offense if the person: (1) serves as a deputy constable and the person
has not been appointed as provided by Subsection (a); or (2) is a constable and issues a deputyship without the consent
and approval ofthe commissioners court.“),(e) (“Ano ff ense under Subsection(d) is punishable by a tine ofnot less than
$50 or “lore than $1,000.“).
The Honorable Bruce Isaacks      - Page 2      (GA-0306)




        By implication,   section 86.011(b) references the statute governing deputy           sheriff
appointments, section 85.003 of the Local Government Code. It provides as follows:

                       (a) The appointment    of a deputy sheriff must be in writing.

                         (b) A person appointed as a deputy, before beginning to
               perform the duties of office, must take and subscribe the official oath,
               which, together with the certificate of the officer administering the
               oath, must be endorsed on the appointment.       The appointment and
               oath shall be deposited and recorded in the county clerk’s office. A
               list of the appointments shall be posted in a conspicuous place in that
               office.

                         (c) A deputy serves at the pleasure of the sheriff. However,
               the appointment ofa deputy is revoked on indictment ofthe deputyfor
               a felony.

                       (d) A sheriff is responsible for the official acts of a deputy and
               may require that a deputy execute a bond or other security. A sheriff
               has the same remedies against a deputy and the deputy’s sureties as
               any other person has against the sheriff and the sheriffs sureties.

                        (e) A deputy may perform the acts and duties of the deputy’s
               principal.

Id. 5 85.003 (emphasis added),

        You wish to know whether the language in section 85.003(c) providing that the appointment
of a deputy sheriff is revoked on indictment of the deputy for a felony applies to a deputy constable.
See Request Letter, supra note 1, at 1-2. This depends upon the meaning of the term “qualify” in
section 86.011: “Each deputy must qualify in the manner provided for deputy sheriffs.” TEX. LOC.
GOV’T CODE ANN. § 86.01 l(b) (Vernon 1999) (emphasis added).

          In construing section 86.01 l(b), we must give effect to the legislature’s intent. See TEX.
GOV’TCODEANN. @ 311.021, ,023 (Vernon 1998);Albertson ‘s, Znc. v. Sinclair, 984 S.W.2d 958,
960 (Tex. 1999); Mitchell Energy Corp. v. Ashworth, 943 S.W.2d 436,438 (Tex. 1997). To do so,
we must construe it according to its plain language, see In re Canales, 52 S.W.3d 698, 702 (Tex.
2001); RepublicBankDallas, N.A. v. Interkal, Inc., 691 S.W.2d 605,607-08 (Tex. 1985), considering
it in the broader context of sections 85.003 and 86.011 as a whole, see Helena Chem. Co. v. Wilkins,
47 S.W.3d 486,493 (Tex. 2001) (“[WI e must always consider the statute as a whole rather than its
isolated provisions. We should not give one provision a meaning out of harmony or inconsistent
with other provisions, although it might be susceptible to such a construction standing alone.“)
(citations omitted);seealsoT~~.     GOV’TCODEANN. 5 3 11 .Ol l(a) (Vernon 1998) (words and phrases
to be read in context). “Words and phrases that have acquired a technical or particular meaning,
The Honorable Bruce Isaacks - Page 3                   (GA-0306)




whether by legislative definition or otherwise, shall be construed accordingly.”                 TEX. GOV’T CODE
ANN. 5 311.011(b) (Vernon 1998).

         You suggest that the word “qualify” in section 86.01 l(b) refers to whether a deputy is
qualified to hold the position, in the sense that he or she must meet certain statutory eligibility
requirements to serve as deputy constable. See Request Letter, supra note 1, at 2. However, the
term’s use in this particular context does not support this construction.     As one Texas court has
noted, the words qualify and qualified are legal terms of art with significantly different meanings:

                  The definition of “qualify” is “[t]o make one’s self fit or prepared to exercise
                  a right, office, or franchise. To take the steps necessary to prepare one’s self
                  for an office or appointment, as by taking oath, giving bond, etc.” Black’s
                  Law Dictionary p. 1241 (6th ed. 1990). While “qualified” is defined as
                  “[aldapted;     fitted; entitled; susceptible;   capable; competent;     fitting;
                  possessing legal power or capacity; eligible; as a ‘qualified voter.“’ Id.

Nichols v. Lincoln Trust Co., 8 S.W.3d 346,350 (Tex. App.-Amarillo 1999, no pet.); see also TEX.
GOV’TCODEANN. 5 311.011(b) (Vernon 1998)( words are to be construed in context and according
to common usage unless they have acquired a technical or particular meaning).            In the phrase
“qualify in the manner provided for deputy sheriffs” in section 86.011 (b), the word “qualify,” a verb,
plainly refers to the steps a person must take to assume office rather than whether the person meets
certain qualifications and is eligible to serve. This construction is further supported by the fact that
the deputy sheriff statute describes steps a deputy sheriffmust take before assuming the office, such
as taking an oath, see TEX. Lot. GOV’T CODE ANN. § 85.003(b) (Vernon 1999), but does not
establish qualifications a deputy sheriffmust meet to be eligible to serve. Compare id. 5 85.003 with
id. $5 85.0011 (sheriff qualifications), 86.0021 (constable qualifications).’

         Moreover, we note that this construction is consistent with a number of statutes that use
the term “qualify,” including variants of the phrase “qualify in the manner,” in connection with
holding office, to describe actions a person takes to assume office. See, e.g., TEX. ELEC. CODE ANN.
$5 2.053(c) (Vernon Supp. 2004-05) (“A certificate of election shall be issued to each [unopposed]
candidate in the same manner and at the same time as provided for a candidate elected at the
election. The candidate must qualify for the office in the same manner as provided for a candidate
elected at the election.“), 201.025 (Vernon 2003) (“If an officer accepts another office and the two
offices may not lawfully be held simultaneously, a vacancy in the first office occurs on the date the
person qualifies for the other office.“), 201.029 (“If an officer-elect declines to qualify for the office
before assuming office for the term for which elected, a vacancy in the term occurs on the date the


         ‘By contrast, the Occupations Code provides that % person may not appoint a person to serve as an officer,
county jailer, or public security officer unless the person appointed holds an appropriate license issued by the
commission.” TEX. Oct. CODEANN. $ 1701.301 (Vernon 2004); see also TEX. CODEGRIM.PROC.ANN. art. 2.12(2)
(Vernon Supp. 2004-05) (“The following are peace officers:          deputy constables[.]“); TEX. Oct. CODEANN. 5
1701.001(3) (Vernon 2004) (“‘Officer’ means a peace officer or reserve law enforcement officer.“), (4) (“‘Peace officer’
means a person elected, employed, or appointed as a peace officer under Article 2.12, Code of Criminal Procedure, or
other law.“).
The Honorable Bruce Isaacks           - Page 4          (GA-0306)




declination is delivered to the appropriate authority.“); TEX. GOV’T CODE ANN. $3 321.008(a)
(Vernon 1998) (“To qualify for office, the State Auditor must take the constitutional oath of
office.“), 601.003(b) (Vernon 2004) (“A person elected to a regular term of office shall qualify and
assume the duties of the office on, or as soon as possible after, January 1 of the year following the
person’s election.“); see also L & M-Surco Mfg., Inc. Y. W-m Tile Co., 580 S.W.2d 920,926 (Tex.
Civ. App.-Tyler 1979, writ dism’d) (when “the same or a similar term is used in the same
connection in different statutes, it will be given the same meaning in one that it has in another, unless
there is something to indicate that a different meaning was intended”).4

         For these reasons, we construe the phrase “qualify in the manner provided for deputy
sheriffs” in section 86.01 l(b) to refer to the steps a deputy sheriffmust take to assume office set out
in section 85.003. TEX. LOC. GOV’T CODE ANN. 5 86.01 l(b) (Vernon 1999). Specifically, section
85.003(b) provides that, before beginning to perform the duties of office, a person appointed as a
deputy sheriff must “take and subscribe the official oath, which, together with the certificate of the
officer administering the oath, must be endorsed on the appointment.         The appointment and oath
shall be deposited and recorded in the county clerk’s office.” Id. 5 85.003(b). Section 86.01 l(b)
requires a deputy constable to take the same procedural steps before beginning to perform the duties
of office. See Tex. Att’y Gen. Op. No. DM-156 (1992) at 2 (“Once approved, the proposed deputy
constable must qualify for office in the same manner as a deputy sheriff; that is, the deputy constable
must take and subscribe the official oath.“) (citing Local Government Code, sections 85.003(b) and
86.01 l(b)).

         We do not construe section 86.01 l(b) to incorporate section 85.003(c), which provides that
a deputy sheriff serves “at the pleasure of the sheriff’ and that “the appointment of a deputy is
revoked on indictment of the deputy for a felony.” TEX. Lot. GOV’T CODE ANN. 5 85.003(c)
(Vernon 1999). Section 85.003(c) does not govern the steps a deputy sheriff must take to assume
the position but rather governs a deputy sheriffs right to continue to hold the position alter formally
qualifying under section 85.003(b). By its plain terms, section 86.01 l(b) governs the steps a deputy
constable must take to assume the position and does not address deputy constables’ employment
status thereafter.   See id. $ 86.01 l(b) (“Each deputy must qualify in the manner provided for
deputy sheriffs.“).   Applying Texas common-law principles assuming at-will employment and
acknowledging county officers’ authorityto select and dismiss their employees, courts have held that
under common law a deputy constable serves at the pleasure of the constable who sought his or her
appointment. See Renken v. Harris County, 808 S.W.2d 222,224 (Tex. App.-Houston [14th Dist.]
1991, no writ). As a result, deputy constables are similar to deputy sheriffs in this regard. However,
we have located no case suggesting that the appointment of a deputy constable is revoked on




          %milarly, the word “qualified” is used in the Texas Constitution to refer to having completed the act of taking
the legal steps necessary to assume office. See, e.g., TEX. CONST.art. V, 9 18(b) (“Each county shall, in the manner
provided for justice of the peace and constable precincts, be divided into four commissioners precincts in each of which
there shall be elected by the qualified voters thereof one County Commissioner, who shall hold his office for four years
and unti/ his successorshall be electedandqualified.“)(emphasis added), art. XVI, 5 17 (“All officers within this State
shall continue to perform the duties of their offices until their successors shall be duly quollfied.“)(emphasis added).
The Honorable Bruce Isaacks          - Page 5          (GA-0306)




indictment of the deputy for a felony by operation of section 85.003(c).’ And given section
86.01 l(b)‘s plain language, which provides only that a deputy constable shall qualifj, in the same
manner as deputy sheriffs, we cannot reach that conclusion.

         Finally, we note that a deputy constable who is indicted for a felony is not necessarily
immune from adverse employment consequences. A deputy constable who is an at-will employee,
and whose employment thus may be terminated with or without cause, may be dismissed by the
appointing constable.6 In addition, state law expressly provides that a person who has been convicted
of a felony is disqualified to be a peace officer and that “a law enforcement agency may not appoint
or employ[] the person.” TEX. Oct. CODE ANN. 5 1701.312(a) (Vernon 2004); see also supra
note 3.




         ‘But see 36 DAVIDBROOKS,TD(AS PRACTICE:Comn ANDSPECIALDISTRICTLAW, § 20.10, at 118 & n.30
(2d ed. 2002) (stating that a person who has been indicted for a felony may not serve as either deputy sheriff OI deputy
constable) (citing Local Govemment Code, sections 85.003(c) and 86.01 I(b)).

          “Not all deputy constables are at-will employees. Section 158.002 of the Local Government Code has been
construed to allow counties with populations of 200,000 or more to extend the county civil service system to include
positionslikedeputyconstable.    S~~TEX.LOC.GOV’TCODEANN.5 158.002 (Vernon 1999); CountyofDallasv.               Wiland,
124 S.W.3d 390, 396-97 (Tex. App.-Dallas 2003, pet. filed); see also Tex. Att’y Gen. Op. No. DM-385 (1996)
(concludiig that a civil service commission in a county with a basic civil service system created under subchapter A of
chapter 158 of the Local Government Code may adopt a role defining deputy constables as employees covered by the
system). You inform us that deputy constables in your county are not subject to a civil service plan. See Request Letter,
sup2 note 1, at 3.
The Honorable Bruce Isaacks    - Page 6     (GA-0306)




                                      SUMMARY

                       Sections 85.003 and 86.011 oftheLoca1 Government Codedo
               not provide that a deputy constable’s appointment is revoked on the
               deputy’s indictment for a felony.




                                                        eneral of Texas



BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee